Case 2:20-cv-01130-JDC-KK Document 14 Filed 02/23/21 Page 1 of 14 PageID #: 96




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


LAWANNA L HOLMES                                   CASE NO. 2:20-CV-01130

VERSUS                                             JUDGE JAMES D. CAIN, JR.

SERVICE COMPANIES INC                              MAGISTRATE JUDGE KAY

                               MEMORANDUM RULING

       Before the Court is “Defendant’s Motion to Dismiss Pursuant to Fed. R. Civ. P.

12(B)(6) filed by The Service Companies, Inc.” (“TSC”) (Doc. 5) wherein TSC moves to

dismiss all claims against Defendant asserted by Plaintiff, Lawanna Holmes in her

Complaint and Amended Complaint pursuant to Fed. R.Civ. Rule 12(b)(6). TSC maintains

that Plaintiff failed to administratively exhaust all of her claims. TSC also moves to

dismiss Plaintiff’s retaliation claims under Title VII and Section 1981 and Plaintiff’s race

discrimination claim under Title VII or Section 1981. TSC maintains that Plaintiff failed

to properly allege that she engaged in a protected activity, because she has not sufficiently

alleged constructive discharge or any adverse employment action.

                                     ALLEGATIONS

       Plaintiff brings this lawsuit to redress the deprivation of rights pursuant to Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended by the Civil Rights

Act of 1991 (“Title VII”) and 42 U.S.C. § 1981, as amended by the Civil Rights Act of
Case 2:20-cv-01130-JDC-KK Document 14 Filed 02/23/21 Page 2 of 14 PageID #: 97




1991 (“Section 1981”). 1 Plaintiff asserts the following allegations in her Amended

Complaint.

         TSC hired Plaintiff, Lawanna Holmes, an African American, on or about July 13,

2015, as a driver in the transportation department. 2 The employees who worked in the

transportation department transported employees of the L’Auberge Casino Resort, the

Golden Nugget Casino Resort and Delta Downs Racetrack Casino Hotel, via vans and/or

shuttle buses, to and from their homes to work at the casinos, as well as for shopping on

off days. 3

         On or about 2014, TSC hired Amanda Carriere, a Caucasian, as a Human Resource

associate in the transportation department. 4 Carriere talked about African Americans’

hairstyles negatively and spoke negatively about the manner in which African Americans

dressed. Additionally, Carriere directed non-African American employees to make false

accusations against African American employees in attempts to get the African American

employees disciplined. 5 Carriere’s harsh and derogatory treatment of African Americans

was not directed toe non-African Americans. 6 Carriere made such statements as “she could

not stand those people,” and inquired as to how the non-African Americans like working

with “those people.” She also referred to African Americans as “monkeys.” 7




1
  Doc. 4, ¶ 1.
2
  Id. ¶ 11.
3
  Id. ¶ ¶ 12 and 14.
4
  Id. ¶ 17.
5
  Id. ¶ 18.
6
  Id. ¶ 19.
7
  Id. ¶ 20.

                                       Page 2 of 14
Case 2:20-cv-01130-JDC-KK Document 14 Filed 02/23/21 Page 3 of 14 PageID #: 98




          Plaintiff alleges that Carriere created an environment that was hostile and unpleasant

for African Americans, including false reports against African Americans which caused

African American drivers to be written up or otherwise reprimanded, and in some cases

caused the drivers to lose their jobs. 8

          On or about June 10, 2016, when a casino employee learned of an opening for a

driver in the transportation department and asked another driver how to apply for the

position, Carriere had the other driver, who was also African American, written up for

directing the casino employee to contact Human Resources. 9 Carriere falsely alleged that

the other driver had revealed confidential information and wrote up the driver even though

there was no confidential company information disclosed. 10

          Plaintiff complains that there were multiple other situations where Carriere directed

non-African Americans in the transportation department to file false reports against African

American drivers. 11 In addition, Carriere had African Americans written up for offenses or

terminated when Caucasian drivers, who committed the same offense, were not written up

or terminated. 12 Plaintiff alleges that senior management condoned the discriminatory

conduct against Plaintiff and other African American drivers and encouraged such

conduct. 13




8
  Id. ¶ 21.
9
  Id. ¶ 22.
10
   Id. ¶ 23.
11
   Id. ¶ 24.
12
   Id. ¶ 25.
13
   Id. ¶ 27.

                                           Page 3 of 14
Case 2:20-cv-01130-JDC-KK Document 14 Filed 02/23/21 Page 4 of 14 PageID #: 99




        On or about August 10, 2016, an incident occurred where a Caucasian employee

referred to an African American employee as a “nigger.” The incident was reported to

Director of Human Resources Leslie Oaks; she failed to respond or to take action. 14 The

incident was reported to Carriere, but she refused to take any corrective action against the

Caucasian employee. 15

        The drivers’ supervisor reached out and complained to multiple members of senior

management; 16 she also requested a meeting to address the use of derogatory and

disparaging words toward the African American drivers. 17 Senior management completely

failed to respond to the complaint. 18

        Carriere was allowed to continue harassing and demoralizing African American

employees, which created an environment whereby other non-African American

employees could hurl racial epithets without fear of reprisal from local management, or

corrective action from senior management. 19

        Because Carriere’s treatment of African American drivers intensified, several

drivers, including Plaintiff held a meeting concerning the discriminatory conduct and

decided to draft a letter of complaint to issue to senior management regarding Carriere’s

treatment of African American drivers. The letter was signed on or about August 17, 2016,

by Plaintiff, the drivers’ supervisor, and several other drivers. 20 The drivers’ supervisor


14
   Id. ¶ 28 and 29.
15
   Id. ¶ 30.
16
   Keith Gaines (Director of Operations), Leslie Oaks (Director, Human Resources) and Anjuli Ganguly (Director,
Southern Region, Human Resources).
17
   Id. ¶ 31.
18
   Id. ¶ 32.
19
   Id. ¶ 33.
20
   Id. ¶ ¶ 35, 36, 37, 38.

                                                 Page 4 of 14
Case 2:20-cv-01130-JDC-KK Document 14 Filed 02/23/21 Page 5 of 14 PageID #: 100




 emailed the letter to senior management Keith Gaines, 21Leslie Oaks, 22 Anjuli Ganguly,23

 and Erica Monteverdi 24 on or about August 17, 2016. 25 Senior management failed to

 respond to the email or letter. 26

         On or about August 26, 2016, less than two (2) weeks after the signed letter was

 sent to management, management suddenly performed an “audit.” 27 Throughout Plaintiff’s

 entire tenure with TSC, the company had never conducted an “audit” of the transportation

 department. 28

         Plaintiff alleges that the “audit” was not actually an audit, but was a ruse designed

 to disguise TSC’s real intent--to terminate Plaintiff for having signed the letter complaining

 of the treatment Plaintiff and other drivers endured at the company. 29

         On September 11, 2016, during the “audit,” Stephanie Legier (HR Associate)

 advised Plaintiff that her shift was no longer available. 30 Plaintiff’s shift was changed to

 an overnight shift, from 6: 00 p.m. to 2:00 a.m. Defendant was aware that Plaintiff had

 other obligations and that it was not possible for her to work the overnight shift. 31 Plaintiff

 informed Legier that she would not be able to work the night shift. Legier responded that




 21
    Director of Operations.
 22
    Director, Human Resources.
 23
    Director. Southern Region Human resources.
 24
    Manager, Human Resources.
 25
    Id. ¶ 38.
 26
    Id. ¶ 40.
 27
    Id. ¶ 41.
 28
    Id. ¶ 42.
 29
    Id. ¶ 43.
 30
    Id. ¶ 44.
 31
    Id. ¶ 45.

                                                 Page 5 of 14
Case 2:20-cv-01130-JDC-KK Document 14 Filed 02/23/21 Page 6 of 14 PageID #: 101




 the night shift was the only shift for her. 32 Consequently, Plaintiff was forced to leave her

 position. 33

          On August 22, 2016, when the Director of Human Resources, Oaks, learned of the

 meeting of the drivers, Oaks held a meeting with Carriere and another Caucasian employee

 and informed them of the drivers’ complaint. 34 Plaintiff alleges that Oaks “stated that she

 would have someone in the transportation department fire all drivers and the supervisor

 before the end of September 2016. 35 Shortly, thereafter, the “audit” was instituted and the

 supervisor and other African American drivers who signed the letter/complaint were

 terminated. 36

          Plaintiff alleges that she became aware of email communications between Oaks,

 Carriere and Ganguly wherein TSC had determined that it would terminate Plaintiff and

 other African American drivers who had lodged the complaint.                  Some of these

 communications celebrated the fact that the ploy Oaks had discussed in her August 22,

 2016 meeting with Carriere and the other Caucasian employee had been successful. 37

          The communications allegedly reveal that Carriere proclaimed “We did it” and Oaks

 wrote, “Hey, Yes, Anjuli called me. I’m glad those niggers are gone. We have to work on

 a few more before September 15th. I told you I would do all I can to get them out of there.” 38




 32
    Id. ¶ 46.
 33
    Id. ¶ 47.
 34
    Id. ¶ ¶ 51-54.
 35
    Id. ¶ 55.
 36
    Id. ¶ 56.
 37
    Id. ¶ ¶ 58.
 38
    Id. ¶ ¶ 59 and 60.

                                          Page 6 of 14
Case 2:20-cv-01130-JDC-KK Document 14 Filed 02/23/21 Page 7 of 14 PageID #: 102




 Ganguly responded, “You guys are so crazy! I can’t stand those niggers! Thanks to

 Victor[.]” 39

             By the end of September 2016, several other drivers who had executed the August

 17, 2016 letter sent to management were terminated. 40

                                    RULE 12(b)(6) STANDARD

             Federal Rule of Civil Procedure 12(b)(6) allows dismissal of a complaint when it

 fails to state a claim upon which relief can be granted. The test for determining the

 sufficiency of a complaint under Rule 12(b)(6) is that “a complaint should not be dismissed

 for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set

 of facts in support of his claim which would entitle him to relief.” Hitt v. City of Pasadena,

 561 F.2d 606, 608 (5th Cir. 1977) (per curium) citing Conley v. Gibson, 355 U.S. 41, 45-

 46, 78 S.Ct. 99, (1957).

             Subsumed within the rigorous standard of the Conley test is the requirement that the

 plaintiff’s complaint be stated with enough clarity to enable a court or an opposing party

 to determine whether a claim is sufficiently alleged. Elliot v. Foufas, 867 F.2d 877, 880

 (5th Cir. 1989). The plaintiff’s complaint is to be construed in a light most favorable to

 plaintiff, and the allegations contained therein are to be taken as true. Oppenheimer v.

 Prudential Securities, Inc., 94 F.3d 189, 194 (5th Cir. 1996). In other words, a motion to

 dismiss an action for failure to state a claim “admits the facts alleged in the complaint, but




 39
      Id. ¶ 61.
 40
      Id. ¶ 48.

                                             Page 7 of 14
Case 2:20-cv-01130-JDC-KK Document 14 Filed 02/23/21 Page 8 of 14 PageID #: 103




 challenges plaintiff’s rights to relief based upon those facts.” Tel-Phonic Servs., Inc. v. TBS

 Int’l, Inc., 975 F.2d 1134, 1137 (5th Cir. 1992).

        “In order to avoid dismissal for failure to state a claim, a plaintiff must plead specific

 facts, not mere conclusory allegations . . .” Guidry v. Bank of LaPlace, 954 F.2d 278, 281

 (5th Cir. 1992). “Legal conclusions masquerading as factual conclusions will not suffice

 to prevent a motion to dismiss.” Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th Cir.

 1995). “[T]he complaint must contain either direct allegations on every material point

 necessary to sustain a recovery . . . or contain allegations from which an inference fairly

 may be drawn that evidence on these material points will be introduced at trial.” Campbell

 v. City of San Antonio, 43 F.3d 973, 975 (5th Cir. 1995).

        Under Rule 8 of the Federal Rules of Civil Procedure, the pleading standard does

 not require a complaint to contain “detailed factual allegations,” but it “demands more than

 an unadorned, the defendant-unlawfully-harmed-me accusation.” Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007). A complaint that offers “labels and

 conclusions” or “a formulaic recitation of the elements of a cause of action will not do.”

 Id. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

 enhancement.” Id., at 557, 127 S.Ct. 1955.

        To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to “state a claim to relief that is plausible on its face.” Id., at 570, 127

 S.Ct. 1955.




                                          Page 8 of 14
Case 2:20-cv-01130-JDC-KK Document 14 Filed 02/23/21 Page 9 of 14 PageID #: 104




                                          LAW AND ANALYSIS

         Plaintiff filed an EEOC Charge (the “Charge”) on July 6, 2017, against TSC which

 alleged race discrimination and retaliation beginning on August 1, 2016, allegedly lasting

 until September11, 2016. 41 Plaintiff filed the instant Complaint on August 29, 2020, and

 an Amended Complaint on September 11, 2020. 42 In her Amended Complaint, Plaintiff

 alleged race discrimination and retaliation under Title VII and 42 U.S.C. § 1981.

         TSC moves to dismiss any Title CII claims that were not exhausted and Plaintiff’s

 retaliation claims under Title VII and § 1981.

 Exhausted claims

         “[A] court may entertain a Title VII lawsuit only if the aggrieved party has (1)

 exhausted his or her administrative remedies, and (2) has filed suit within the time

 permitted after receiving a ‘notice of right to sue.’” Taylor v. Books-A-Million, 296 F.3d

 376, 378-79 (5th Cir. 2002). Exhaustion of administrative remedies is a prerequisite to

 filing suit under the federal discrimination statutes. Dollis v. Rubin, 77 F.3d 777, 781 (5th

 Cir. 1995). Exhaustion occurs when a complainant timely files a charge of discrimination

 with the EEOC and receives a notice of right to sue. 42 U.S.C. § § 2000e -5(e)(f); see also

 Taylor, 296 F.3d at 379. To file suit under Title VII, a plaintiff must first file a charge with

 the EEOC within a certain time period.             43
                                                         Courts should not condone lawsuits that exceed




 41
    Defendant’s exhibit A, Doc. 5-1.
 42
    Docs. 1 and 4, respectively.
 43
    In Louisiana, that time period is 300 days. See Martin v. Winn-Dixie Louisiana, Inc.,132 F.Supp.3d 794, 915
 (M.D. La. 2015).

                                                   Page 9 of 14
Case 2:20-cv-01130-JDC-KK Document 14 Filed 02/23/21 Page 10 of 14 PageID #: 105




 the scope of EEOC exhaustion. McClain v Lufkin Industries, Inc.,519 F.3d 264, 274 (5th

 Cir. 2008).

         EEOC complaints are broadly construed, but only in terms of the administrative

 EEOC investigation that “can reasonably be expected to grow out of the charge of

 discrimination.” Id. (citing Sanchez v. Standard Brands, Inc., 431 F.2d 455, 465 (5th Cir.

 1970)). Courts may “look slightly beyond [the Charge’s] four corners and to its substance

 rather than its label.” Allegations in a complaint that allege grievances not raised at the

 EEOC will be dismissed. See id. at 274 (citing Pacheco v. Mineta,448 F.3d 783 (5th Cir.

 2006)).

         TSC contends that Plaintiff’s alleged claims of race discrimination on or about

 August 10, 2016, are outside the scope of the EEOC charge. Specifically, Plaintiff alleges

 in her Complaint that an incident occurred wherein a Caucasian employee referred to an

 African American employee (not Plaintiff) as a “nigger.” 44 Plaintiff further alleges that

 her supervisor reported the incident to the Director of Human Resources who failed to

 respond. 45 Plaintiff’s supervisor then reported the incident to Carriere—the local HR

 representative--who refused to take any corrective action against the Caucasian

 employee. 46 Plaintiff’s supervisor then reached out to multiple members of senior

 management concerning the incident and requested a meeting; again, senior management

 failed to respond. 47



 44
    Amended Complaint, ¶ 27, Doc. 4.
 45
    Id. ¶ 28.
 46
    Id. ¶ 29.
 47
    Id. ¶ ¶ 30 and 31.

                                        Page 10 of 14
Case 2:20-cv-01130-JDC-KK Document 14 Filed 02/23/21 Page 11 of 14 PageID #: 106




            In her EEOC charge, Plaintiff states that beginning August 2016 until her discharge

 on September 11, 2016, she was “subjected to unfair discipline and assignment, different

 Terms & Conditions of Employment...” 48 She also states that she was told by Stephanie

 that her shift was no longer available and she was assigned to a shift that she could not

 work. 49 Plaintiff further states that within nine (9) days of signing the letter, numerous

 employees who signed the letter were either fired or their shifts were given away and they

 were given shifts that were not possible for them to work.

            The EEOC Charge indicates race discrimination and retaliation. The Court finds

 that allegations made in the Amended Complaint grow out of the EEOC charge and

 therefore, Plaintiff has exhausted her administrative remedies as to racial discrimination

 under Title VII.

 Protected activity

            To assert a Title VII claim, a plaintiff must show (1) that the plaintiff engaged in

 protected activity under Title VII; (2) that an adverse employment action occurred; and (3)

 that a causal link existed between the protected activity and the adverse action. Davis v.

 Dallas Area Rapid Transit, 383 F.3d 309, 319 (5th Cir. 2004). The causation requirement

 for a Title VII retaliation claim requires the heightened “but-for” causation. Univ. of Tex.

 Sw. Med. Ctr. v. Nassar, 133 S.Ct. 2517 (2013). “Protected activity is defined as opposition

 to any practice rendered unlawful by Title VII, including making a charge, testifying,




 48
      Doc. 4-1.
 49
      Id.

                                            Page 11 of 14
Case 2:20-cv-01130-JDC-KK Document 14 Filed 02/23/21 Page 12 of 14 PageID #: 107




 assisting or participating in any investigation, proceeding or hearing under Title VII.”

 Green v. Adm’rs of Tulane Educ. Fund, 284 F.3d 642, 657 (5th Cir. 2002).

        TSC maintains that Plaintiff has not stated a plausible claim of relief for retaliation

 under Title VII. Specifically, TSC argues that Plaintiff has not properly alleged that she

 engaged in any statutorily protected activity. TSC remarks that the “Driver Letter” signed

 by numerous employees, including Plaintiff, and presented to senior management did not

 reference any unlawful employment practice under Title VII. Thus, it does not constitute

 protected activity. See e.g. Tratree v. BP N. Am. Pipelines, Inc., 277 Fed. Appx. 390, 395

 (5th Cir. 2008) (“Complaining about unfair treatment without specifying why the treatment

 is unfair . . . is not protected activity.”); Harris-Childs v. Medco Health Solutions, Inc., 169

 Fed. Appx. 913, 916 (5th Cir. 2006) (affirming summary judgment on retaliation claims

 where plaintiff never “specifically complained of race or sexual harassment, only

 harassment”); Moore v. United Parcel Serv., Inc., 150 Fed. Appx. 315, 319 (5th Cir. 2005)

 (“Moore . . . was not engaged in protected activity, as his grievance did not oppose race or

 protest racial discrimination or any other unlawful employment practice under Title VII.)”;

 see also Evans v. Tex. Dep’t of Transp.,547 F.Supp.2d 626, 654 (E.D.Tex. 2007) (“Plaintiff

 has not shown that she engaged in a statutorily protected activity. Specifically, although

 Evans complained of a purportedly hostile work environment, at no time did she suggest

 that [the conduct at issue] was related to Evans’ race, sex, . . . or other protected

 characteristic protected by Title VII.”). The Letter provides as follows:


        Dear Human Resource Director:


                                          Page 12 of 14
Case 2:20-cv-01130-JDC-KK Document 14 Filed 02/23/21 Page 13 of 14 PageID #: 108




            I am writing to you today to discuss some aspects about the Transportation
            Department job that has become unbearable in recent months. Most notably,
            Amanda Carrier’s behavior in the office has been extremely uncomfortable
            and unpleasant. She has been unreasonably critical about the drivers work,
            she has harassed them about their appearance, taking their lunch break as
            they’re entitle [sic] to, whenever a driver picking up riders at the casino and
            she’s there, she will approach them and asked them why are they sitting in
            the van. If there is an issue with the drivers or dispatchers, she doesn’t
            address it to the Supervisor or the Assistant Supervisor; she goes above them
            and reports it to HR director(s). We as the Transportation Department think
            it’s unfair to us as employees to allow this behavior to continue in this matter.

            All the drivers as well as the dispatchers, feel the same way about Amanda,
            because they too have expressed their discomfort. Please contact us along
            with our Supervisor and Assistant Supervisor as soon as possible to let us
            know how this challenging situation can be resolved. I would be happy to set
            up a time to meet with you in persons or have a conference call. Thank you
            very much for your prompt attention to this important issue. 50

            The driver letter which is signed by thirteen (13) TSC employees generally

 complains about Carriere’s behavior which is “extremely uncomfortable and

 unpleasant.” 51 The letter notes specific complaints, but does not by itself, appear to have a

 racial undertone. The letter does request a meeting with senior management to discuss the

 drivers’ expressed discomfort. The letter was emailed to senior management (as noted

 above) on August 17, 2016, which is about one week after Plaintiff complained to senior

 management and Human Resources of alleged derogatory and disparaging words spoken

 to the African American drivers. Nine (9) days later, an “audit” was conducted resulting in

 Plaintiff and several other African American drivers who had signed the letter being

 terminated.




 50
      Doc. 5-2.
 51
      Id.

                                             Page 13 of 14
Case 2:20-cv-01130-JDC-KK Document 14 Filed 02/23/21 Page 14 of 14 PageID #: 109




        A good faith complaint to a human resource representative or management officer

 regarding retaliation and discrimination is protected activity. Rodriguez v. Wal-Mart

 Stores, Inc., 540 Fed. Appx. 322, 328 (5th Cir. 2013) (per curiam) (“An employee who

 files an internal complaint of discrimination engages in a protected activity.” (Citing

 Fierros v. Texas Dep’t of Health, 274 F.3d 187, 194 (5th Cir. 2001).

        The Court finds that the Letter coupled with the previous reports and/or complaints

 made by Plaintiff to senior management and Human Resources is sufficient to state a

 plausible claim for relief for retaliation.

                                        CONCLUSION

        For the reasons set forth above, the Motion to Dismiss will be denied.

        THUS DONE AND SIGNED in Chambers on this 23rd day of February, 2021.



                          __________________________________
                                  JAMES D. CAIN, JR.
                          UNITED STATES DISTRICT JUDGE




                                          Page 14 of 14
